Order entered March 13, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01318-CV

                            JOHN TATUM, ET AL., Appellants

                                              V.

                                  JULIE HERSH, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-04185

                                          ORDER
       We GRANT appellee’s March 11, 2015 unopposed second motion for an extension of

time to file a brief. Appellee shall file a brief by April 8, 2015. We caution appellee that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE